Title: From John Adams to Uzal Ogden, 3 December 1800
From: Adams, John
To: Ogden, Uzal



Sir
Washington Dec 3d 1800

I have received this evening your favor of the 26 Nov. with the pamphlet inclosed. I have run it over in more haste, than it was written in, but am so far possessed of its purport, as to be better pleased that it was written in 20 hours, than if it had been the elaborate production of a week; because it shews the first impressions of the writer, upon reading the pamphlet it is an answer. This last pamphlet, I regret more on the account of its author, than on my own, because I am confident, it will do him more harm than me. I am not his enemy & never was. I have not adored him, like his idolators, & have had great cause to disapprove of some of his politicks. He has talents, if he would correct himself, which might be useful. There is more burnish however on the outside than standing silver in the substance. He threatened his Master Washington some times with pamphlets upon his character & conduct and Washington who had more regard to his reputation than I have, I say it with humility and mortification, might be restrained by his threats, but I dread neither his menaces of pamphlets nor the execution of them. It would take a large volume to answer him compleatly. I have not time & if I had, I would not employ it in such a work, while I am in public office. The public indignation he has excited is punishment enough. I thank you Sir for this valuable present. I shall preserve it for my children.
I am Sir with great esteem your obliged & obet hum. sert.
